Citation Nr: 1025949	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for loss of teeth and 
bone in the maxilla area due to trauma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to January 1961.  

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from November 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
continued his noncompensable (0 percent) disability ratings for 
bilateral hearing loss and loss of teeth and bone in the maxilla 
area due to trauma.  

The issue of entitlement to service connection for a bottom teeth 
disability has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The issue of entitlement to a compensable disability rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The loss of teeth and bone in the maxilla area due to trauma is 
not manifested by loss of masticatory surface that cannot be 
replaced by a suitable prosthesis. 


CONCLUSION OF LAW

The criteria for a compensable rating for loss of teeth and bone 
in the maxilla area due to trauma have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.150, Diagnostic Code 9913 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification 
obligation in this case was met by way of letters from the RO to 
the Veteran dated August and October 2007 and May and July 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

In August 2007, the Veteran submitted his claim seeking a 
compensable rating for loss of teeth and bone in the maxilla area 
due to trauma, now rated as noncompensable under Diagnostic Code 
9913.  Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, held that in determining the present level of disability 
for any increased-evaluation claim, the Board must consider 
whether the rating should be "staged."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed until VA makes a final decision on the 
claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 9913, for loss of teeth due to loss of substance 
or body of maxilla or mandible without loss of continuity, 
provides a compensable disability rating based on whether the 
lost masticatory surface can or cannot be restored by a suitable 
prosthesis.  If the lost masticatory surface cannot be restored, 
Diagnostic Code 9913 provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent rating 
for the loss of all upper and lower posterior or upper and lower 
anterior teeth, a 10 percent rating for the loss of all upper 
anterior or lower anterior teeth, and a 10 percent rating for the 
loss of all upper and lower teeth on one side.  A noncompensable 
rating is assigned where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply to bone 
loss through trauma or disease, such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, because such loss is not considered disabling.  38 
C.F.R. § 4.150 (2009).  Hence, the level of disability rating to 
be assigned under Diagnostic Code 9913 is dependent on the extent 
of loss and whether the loss can be restored by prosthesis.  

The Veteran was provided a VA examination in September 2009.  The 
report of that examination shows the Veteran was missing teeth 
#1, 6, 7, 16, 17, and 32 and had mild thermal sensitivity 
mandibular anterior teeth.  It provides the Veteran's oral 
hygiene is excellent and his maxillary fixed partial denture 
replacing teeth #6 and 7 is well-made aesthetic and functional.  
It further provides there is no limitation in range of motion of 
the temporomandibular joints (TMJs) in vertical incisal opening 
or lateral excursions and no limitation in normal function; nor 
is there loss of function or increased fatigue in the TMJ with 
repetitive motion.  It further provides the Veteran's condition 
is essentially unchanged from that reflected in the October 2007 
VA examination report and the Veteran's loss of teeth does not 
affect his employability, ability to function, appearance, or 
health.  

The October 2007 VA examination report also provides the Veteran 
was missing teeth #1, 6, 7, 16, 17, and 32; his oral hygiene was 
excellent; and his maxillary fixed partial denture replacing #6 
and 7 was well-made and functional.  It provides a diagnosis of 
mild thermal sensitivity, mandibular left posterior.  

A July 2008 Addendum Note provides the Veteran presented in 
October 2007 for a VA examination with serviceable and well-made 
fixed partial denture from tooth  #4 - 9, replacing teeth #6 and 
7, without symptoms, consistent with previous examination 
findings.  It also provides there was no indication of pathology 
at the time and the remaining teeth were healthy.  It also 
provides that given the same symptoms and condition and the 
serviceable replacement of #6 and 7, the Veteran's current dental 
status and loss of teeth do not impact his employability, ability 
to function, appearance, or health.  

Based on the reports of the Veteran's September 2009 and October 
2007 VA examinations and July 2008 Addendum, the Board finds the 
Veteran's loss of teeth and bone in the maxilla area due to 
trauma is not manifested by a loss of masticatory surface that 
cannot be replaced by a suitable prosthesis.  Under these 
circumstances, a compensable evaluation is not warranted under 
Diagnostic Code 9913.

The Board finds that the criteria of Diagnostic Code 9913 are 
specific and that a compensable evaluation, i.e., in excess of 0 
percent, is warranted only when there is a certain degree of 
tooth loss that cannot be replaced by a suitable prosthesis.  
Here, the Board concedes that the Veteran has missing teeth.  
However these teeth are replaced with a suitable prosthesis.  
Consequently, they do not meet the schedular criteria for a 
compensable rating.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim.

The Board has also considered whether other Diagnostic Codes are 
applicable.  Diagnostic Code 9900 is not applicable given that 
there is no chronic osteomyelitis or osteoradionecrosis of the 
maxilla or mandible.  Diagnostic Codes 9901-9904 are not 
applicable given that there is no impairment in masticatory 
function as a result of loss, nonunion, or malunion of the 
mandible.  Diagnostic Code 9905 is not applicable as there is no 
evidence of limited motion of temporomandibular articulation.  
Similarly, the Veteran has not been shown to have any loss of the 
ramus, condyloid process, or hard palate, rendering Diagnostic 
Codes 9906 to 
9912 inapplicable.  Further, the Board finds that Diagnostic 
Codes 9914 to 9916 are not applicable here, given that no loss, 
nonunion, or malunion of the maxilla has been shown.

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected missing teeth disorder, and his 
views are of no probative value.  And, even if his opinion were 
entitled to be accorded some probative value, it is far 
outweighed by the medical evidence that clearly shows that the 
criteria for a compensable rating have not been met.  See 
Jandreau v.  Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected loss of teeth and bone in the maxilla area due 
to trauma do not warrant a compensable rating at any time during 
the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic Code 
9913.  Thus staged ratings are not for application.  See Hart, 21 
Vet. App. at 505. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased schedular rating is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Lastly, the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  

Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected loss 
of teeth and bone in the maxilla area due to trauma is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disorder with the established 
criteria found in the rating shows that the rating criteria 
reasonably describe the Veteran's disability and symptomatology.  
Furthermore, although the Veteran claims he has objective 
symptoms that impact his ability to work, the VA examiners 
reports indicate the Veteran's loss of teeth and bone in the 
maxilla area do not impact his employability, ability to 
function, appearance, or health.

In short, the first prong of the test is not met.  There is 
nothing in the record to indicate that there is evidence in the 
medical records of an exceptional or unusual clinical picture.  
The Board, therefore, finds referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 


ORDER

A compensable rating for loss of teeth and bone in the maxilla 
area due to trauma is denied.


REMAND

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable (0 percent disabling).  During 
his March 2010 hearing, the Veteran asserted that his hearing is 
now worse than it was when he was last examined for this 
condition by VA -which was in October 2009. 

The Court has held that when a Veteran claims that a disability 
is worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, too, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  And so, the Board must remand 
this claim for an examination to assess the current level of 
disability associated with this service-connected condition.

The Board also observes that the Veteran receives VA treatment 
for this condition, and records of his VA care, dated since 
October 2009, have not been associated with the claims folder.  
Under the law, VA must obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  For this reason as well, the 
claim must be remanded.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should obtain any pertinent 
VA medical records dated since October 
2009.

2.  After associating all outstanding 
records with the claims folder, the RO/AM 
should afforded the Veteran an examination 
to ascertain the severity and 
manifestations of his hearing loss.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
the examiner is requested to report 
complaints and clinical findings in detail.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


